SUMMARY ORDER
Plaintiff-appellant David Benjamin appeals pro se from a decision of the District Court granting, in part, defendants’ motion to dismiss plaintiffs claims, see Benjamin v. Schwartz, 299 F.Supp.2d 196 (S.D.N.Y. Jan. 8, 2004), and from two decisions granting defendants’ motions for summary judgment. See Benjamin v. Koeningsmann, Nos. 02 CV 6227, 03 CV 825, (S.D.N.Y. Nov. 17, 2004) (granting defendant Holder’s motion for summary judgment); Benjamin v. Galeno, 415 F.Supp.2d 254 (S.D.N.Y. Nov. 3, 2005) (granting remaining state defendants’ motion for summary judgment). Plaintiffs suit alleged that defendants showed deliberate indifference to his serious medicals need in violation of the Eighth Amendment during his incarceration at the Greenhaven Correctional Facility in Stormville, New York.
Upon a review of the record, and substantially for the reasons set forth in Judge McMahon’s careful and comprehensive decisions, we conclude that the District Court did not err in (1) granting, in part, defendants’ motions to dismiss, or (2) granting defendants’ motions for summary judgment.
Accordingly, we AFFIRM the judgment of the District Court.